Opinion by
Judge Blatt,
Two issues are raised in this appeal from the Unemployment Compensation Board of Review (Board): (1) whether or not the Board correctly concluded that William Conlew (claimant) was not paid wages within the meaning of Section 401(a) of the Unemployment Compensation Law,1 and hence was not entitled to unemployment compensation, and (2) whether or not the referee erred in refusing to grant a continuance when the claimant indicated that he could not attend the hearing.
Our examination of the record convinces us that there was substantial evidence to support the Board’s findings, and that they in turn support the Board’s conclusion that the petitioner was an independent contractor and was not paid wages within the meaning of Section 401(a). As to the continuance, the record shows the claimant did not attend the first hearing on this matter, hut later prevailed upon the Board to grant another hearing, which it did. His attorney called the referee at 8:30 A.M. on the day scheduled *218for the second hearing and requested a continuance because his client had gone to Washington, D.C., for a job interview. The referee denied the continuance and the hearing was held, attended by petitioner’s attorney, who called two witnesses. The granting of or the refusal to grant a continuance, of course, is a matter of discretion, Martin v. Unemployment Compensation Board of Review, 38 Pa. Commonwealth Ct. 419, 393 A.2d 514 (1978), and we perceive no abuse of that discretion here.
The order of the Board denying benefits is affirmed.
Order.
And Now, this 5th day of June, 1979, the order of the Unemployment Compensation Board of Review in the above-captioned matter is hereby affirmed.

 Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §801(a).